Exhibit 10.2 GUARANTY GUARANTY (this “ Guaranty ”), dated as of April 22, 2015, by each of HF ENTERPRISES, INC., a Delaware corporation and HF RESOURCES, INC., a Delaware corporation (each such Person, individually, a “ Guarantor ” and, collectively, the “ Guarantors ”) in favor of (a) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the “ Administrative Agent ”) for its own benefit and the benefit of the other Credit Parties (as defined in the Credit Agreement referred to below), (b) WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, the “ Collateral Agent ”) for its own benefit and the benefit of the other Credit Parties, and (c) the Credit Parties. W I T N E S S E T H WHEREAS, reference is made to that certain Credit Agreement, dated as of April 22, 2015 (as amended, modified, supplemented or restated hereafter, the “ Credit Agreement ”), by and between, among others, (i) Hancock Fabrics, Inc., a Delaware corporation (the “ Lead Borrower ”), (ii) the other Borrowers party thereto, (iii) the Administrative Agent, (iv) the Collateral Agent, (v) GACP Finance Co., LLC, as the Term Agent and (vi) the lenders party thereto (the “ Lenders ”). Capitalized terms used herein and not defined herein shall have the meanings assigned to such terms in the Credit Agreement. WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has agreed to issue Letters of Credit for the account of the Borrowers, pursuant to, and upon the terms and subject to the conditions specified in, the Credit Agreement. WHEREAS, each Guarantor acknowledges that it is an integral part of a consolidated enterprise and that it will receive direct and indirect benefits from the availability of the credit facility provided for in the Credit Agreement, from the making of the Loans by the Lenders, and the issuance of the Letters of Credit by the Issuing Bank. WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit are each conditioned upon, among other things, the execution and delivery by the Guarantors of a guaranty in the form hereof. As consideration therefor, and in order to induce the Lenders to make Loans and the Issuing Bank to issue Letters of Credit, the Guarantors are willing to execute this Guaranty. Accordingly, each Guarantor hereby agrees as follows: SECTION 1.
